DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-10, drawn to a method for modulating skin pigmentation, classified in A61K 8/9767.
II. Claim 11, drawn to a method for reducing oxidative damage in skin, classified in A61K 8/9767.
III. Claims 12-14, drawn to a method for moisturizing skin, classified in A61K 8/9767.
IV. Claim 15-17, drawn to a method for treating aged skin, classified in A61K 8/9767.
V. Claim 23, drawn to a method of treating skin using a composition comprising Chamaecrista mimosoides, alcohol, butylene glycol, glycerin, kojic acid, tocopherol, disodium EDTA, hydrogenated lecithin, succinic acid, algin, dimethicone, glycereth-26, behenyl alcohol, mineral oil, polysorbate 80, sorbitan palmitate, linalool, and titanium dioxide, classified in A61K 8/9767.
VI. Claim 24, drawn to a method of treating skin using a composition comprising Chamaecrista mimosoides, alcohol, butylene glycol , glycerin, kojic acid, tocopherol, disodium EDTA, hydrogenated lecithin, succinic acid, ascorbic acid, honeysuckle extract, grape seed extract, cholesterol, citric acid, gellan gum, and lecithin, classified in A61K 8/9767.
VII. Claim 25, drawn to a method of treating skin using a composition comprising Chamaecrista mimosoides, alcohol, butylene glycol , glycerin, kojic acid, tocopherol, disodium EDTA, hydrogenated lecithin, succinic acid, algae extract, honeysuckle extract, cholesterol, gellan gum, lecithin, methylparaben, and ethylparaben, classified in A61K 8/9767.
VIII. Claim 26, drawn to a method of treating skin using a composition comprising Chamaecrista mimosoides, alcohol, butylene glycol , glycerin, kojic acid, tocopherol, disodium EDTA, hydrogenated lecithin, succinic acid, water, a chelating agent, a moisturizing agent, a preservative, and a thickening agent, classified in A61K 8/9767.

Claims 1, 18-22, and 27-31 link(s) inventions I-VIII.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1, 18-22, and 27-31.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The inventions are independent or distinct, each from the other because:
Inventions I-VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different functions and different designs as outlined above by the distinct methods of treatment and distinct ingredients.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/            Primary Examiner, Art Unit 1655